Citation Nr: 0517169	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1975 and from February 1976 to June 1978.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

In March 2000, the Board remanded this claim to the RO for 
additional action.  In September 2003, the veteran testified 
in support of this claim at a hearing held before the Board 
in Washington D.C.  The Board again remanded this case in 
April 2004.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding her claim.

2.  The veteran's psychiatric disability manifests as 
depression, mood disturbances, and memory and concentration 
difficulties, but does not significantly affect the veteran's 
ability to function occupationally and socially.  

3.  The veteran's psychiatric disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for major depression have not been met.  U.S.C.A. §§ 
1155, 5102, 5103, 5103A, (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the Appeals Management Center (AMC) provided 
the veteran VCAA notice in May 2004, after initially denying 
the veteran's claim of entitlement to an evaluation in excess 
of 30 percent for major depression in a rating decision dated 
May 2002.  The content of this notice considered in 
conjunction with the content of other documents sent to the 
veteran during the course of her appeal reflect compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

In the May 2004 notice, AMC notified the veteran of the 
change in the law and VA's duty to assist, and indicated that 
it was developing her claim pursuant to that duty.  AMC 
referred to the veteran's claim, informed the veteran of the 
evidence needed to support that claim, and identified all 
evidence it had received in support thereof and all other 
evidence VA was responsible for obtaining.  AMC noted that it 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, provided she 
identified the sources thereof.  AMC emphasized that, 
ultimately, it was the veteran's responsibility to submit 
such evidence.  

Moreover, in a rating decision dated May 2002, a statement of 
the case issued in December 2002, a remand dated April 2004, 
and a supplemental statement of the case issued in March 
2005, VA, via the RO, AMC and Board, provided the veteran 
some of the same information furnished in the aforementioned 
VCAA notice, identified the reasons for which the veteran's 
claim was denied, the evidence it had considered in denying 
that claim, and the evidence still needed to support that 
claim.  As well, the RO and AMC furnished the veteran the 
provisions governing VA's duties to notify and assist.   

In written statements submitted in March 2005 and April 2005, 
the veteran and her representative indicate that there is no 
other information to present and request the Board to 
continue processing this appeal.  

As previously indicated, the RO sent the aforementioned VCAA 
notice after initially deciding the veteran's claim for an 
increased evaluation.  However, any defect with respect to 
the timing of this notice was harmless error for the reasons 
specified below.  

First, as previously indicated, in the aggregate VA met the 
content notification requirements of the VCAA.  Second, the 
Court, in Pelegrini II, recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  See slip op. at 3, 7-10.  In 
this case, the VCAA was already in effect at the time of the 
initial decision in this case.  However, the only way VA 
could now provide notice prior to the RO's initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result and as such it is not 
a reasonable construction of section 5103(a).  

There is simply no basis for concluding that harmful error 
occurs because a claimant receives VCAA notice after an 
initial adverse adjudication.  Rather, with regard to 
satisfying the duty to notify under the VCAA, claimants must 
be given the opportunity to submit information and evidence 
in support of their claims.  Once such an opportunity is 
given, all due process concerns are satisfied.  See Bernard 
v. Brown, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2004) (harmless 
error).  See also Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (Vet. App. April 14, 2005) (holding that an error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984))).  

In this case, in the various documents noted above, VA 
provided the veteran information satisfying the content 
requirements of the VCAA.  VA also provided the veteran an 
opportunity to submit additional information and evidence in 
support of her claim.  Accordingly, any error in not 
providing a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file most of the evidence the 
veteran reported as being pertinent to her claim, including 
VA and private treatment records.  Second, the RO conducted 
medical inquiry in an effort to substantiate the veteran's 
claim by affording her a VA examination, during which an 
examiner discussed the severity of her psychiatric 
disability.    

In an Appellant's Post-Remand Brief dated May 2005, the 
veteran's representative notes that, after VA received a list 
of medications the veteran was taking, it did not afford her 
a new examination to determine the current level of 
disability.  The representative argues that a contemporaneous 
examination is thus necessary.  The Board disagrees.  When 
the veteran initially filed her claim for an increased 
evaluation in August 2001, she indicated that her psychiatric 
disability had worsened.  Thereafter, in February 2002, the 
RO afforded the veteran a VA examination.  The veteran does 
not now allege that, since then, her psychiatric disability 
has further worsened.  Rather, during a hearing held before 
the Board in Washington, D.C., in September 2003, and in a 
written statement received in May 2004, she alleged that her 
psychiatric disability necessitated medication for memory 
loss and caused impaired concentration and anger.  Below, the 
Board acknowledges such symptoms as part of the veteran's 
psychiatric disability; therefore, there is no need for VA to 
afford the veteran another examination for the purpose of 
determining whether such symptoms exist.

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence she should submit to substantiate her 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to her claim, no additional action is 
necessary for the Board to proceed in adjudicating this 
claim.   

II.  Analysis of Claim

The veteran seeks an evaluation in excess of 30 percent for 
her service-connected major depression.  In her August 2001 
claim, the veteran alleged that her psychiatric disability 
had worsened.  In other written statements submitted during 
the course of this appeal and during her September 2003 
hearing, she indicated that it primarily caused depression 
and memory loss as well as difficulties concentrating, 
impaired judgment, and a tendency to want to withdraw from 
society.  She noted that her medication fairly controlled 
these symptoms. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2004).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's major 
depression as 30 percent disabling pursuant to Diagnostic 
Code (DC) 9434, which is governed by the General Rating 
Formula for Mental Disorders.  According to that DC, a 30 
percent evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9434 (2004).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9434.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9434. 

Based on the above criteria as well as the evidence and 
reasoning noted below, the Board finds that the veteran's 
psychiatric disability picture does not more nearly 
approximate the criteria for an evaluation in excess of 30 
percent under DC 9434. 

As previously indicated, the veteran had active service 
between January 1970 and June 1978.  During this time period, 
in July 1977, the veteran underwent a mental status 
evaluation after having gone AWOL.  The examiner found that 
there were no disqualifying mental or physical defects, 
including any psychosis or neurosis, evident to warrant 
disposition through medical channels.  

In May 1978, the veteran attempted suicide after again going 
AWOL.  She underwent another mental status evaluation, during 
which an examiner noted a pre-military and military history 
of faulty judgment, impulsiveness, an incapacity to respond 
to rehabilitative efforts, and a tendency to go AWOL when 
stress arose.  The examiner diagnosed immature personality 
with depressive features manifested by poor self esteem and 
suicidal gesture, and stress.  

According to an undated medical report of record, after one 
of the veteran's periods of AWOL, the veteran presented for 
treatment complaining of pressure and gross dissatisfaction 
with her job.  She indicated that that was the reason she had 
gone AWOL.  She was depressed, anxious, tearful and reluctant 
to discuss events in detail.  She admitted to being confused 
about the state of her personal affairs, but expressed a 
willingness to become involved in psychotherapy.  The 
examiner noted that the veteran had a personality disorder 
that manifested as impulsivity, self-deprecation, depression, 
marked difficulty coping with stress, low frustration 
tolerance, anxiety, social isolation, and poor social skills.  
He strongly urged an administrative separation.

In May 1978, during a separation examination, the veteran 
reported frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  The examiner noted a history of 
hospitalization in spring 1978 for emotional upset and stress 
due to job and coping with life and a recent suicide attempt.  
He diagnosed depression secondary to Army. 

Since then, the veteran has submitted a statement from A.W., 
a friend who met the veteran in 1973, which confirms that the 
veteran "disappeared" for two days while on active duty 
and, upon reappearance, was hospitalized for two days for 
observation of depression.  

From the time of her separation from service to 1994, the 
veteran did not seek treatment for psychiatric complaints.  
Beginning in 1995, however, she sought such treatment, 
including inpatient and outpatient, at Bethany Medical Center 
and a VA Medical Center.  

From January 1995 to May 1995, at a VA Mental Health Clinic, 
she reported mood changes, primarily depression, a decreased 
appetite, sleeping difficulties, anxiety, hyperactivity, and 
racing thoughts.  Examiners noted depression and prescribed 
antidepressants.   

In June 1995, she presented to Bethany Medical Center with 
the following complaints: difficulty handling a stressful job 
situation; tiredness; depression; decreased appetite; 
sleeping difficulties; decreased memory and concentration; a 
desire for isolation; suicidal thoughts, but no plan or 
intent; and lethargy.  Based on these complaints, the veteran 
was admitted for five days, during which she reported that 
she was employed as a chemical dependency counselor, got 
along with others, and had spiritual and familial support.  
Various examiners, including a social worker and 
psychiatrist, noted that the veteran had a blunted affect and 
appeared slightly tired and depressed, but showed motivation 
during therapy sessions, including individual and group, had 
good interaction with her peers and staff, and expressed an 
interest in working with a psychiatrist post discharge for 
the purpose of improving her psychiatric symptoms.  The 
veteran was treated with Dyazide and Zoloft.  At that time, a 
psychiatrist characterized the veteran's major depression as 
moderate and assigned Global Assessment of Functioning (GAF) 
scores of 50 (at time of admission) and 70 (highest past 
year).  

Following the veteran's private hospitalization to 1997, the 
veteran underwent individual psychotherapy and biofeedback 
sessions at a VA Medical Center.  She initially reported that 
she had lost many jobs due to her depression and wished to 
break her cycle of depression.  During visits, she showed 
motivation and reported improvement, including with regard to 
sleep and appetite.  She reported that she had support from 
individuals in her community who attended her church.  
Examiners noted an anxious, "ok" mood and fair insight and 
judgment and prescribed Paxil and Ativan.  They indicated 
that prior medications, including Zoloft and Paxil, had not 
worked.  

In letters dated in January 1998, D.R., a social worker and 
the veteran's co-worker, and A.G., a nurse manager, 
psychiatry, and the veteran's supervisor, discuss the effect 
the veteran's depression had on her ability to work from 1990 
to 1995.  According to these individuals, due to depression, 
the veteran had difficulty dealing with job stress/conflict, 
was not getting enough rest, was withdrawn, missed a great 
deal of work, and eventually resigned due to a need for 
isolation and an inability to concentrate.    

In 1999, the veteran occasionally received treatment at a VA 
Mental Health Clinic.  A psychiatrist prescribed Paxil, a 
drug which the veteran reported was helping to control her 
psychiatric symptoms.  She also reported that she was doing 
"ok" or well and had no complaints, was working as a 
nurse's aid, and planned to travel.  Examiners noted that the 
veteran had a bright or stable, euthymic mood, no problems 
with sleeping or appetite and was pleasant.  In December 
1999, in response to the veteran's request for an opinion in 
support of a claim for service connection for a psychiatric 
disability, a VA psychiatrist noted in the record, in 
pertinent part,  that the veteran's periods of depression 
ultimately led to her inability to handle her job 
responsibilities as a substance abuse counselor.   

In a letter dated January 2000, a VA psychiatrist discusses 
the nature of the veteran's depression.  He indicates that 
the veteran experienced the onset of a depressive and anxiety 
related illness in service, first sought help at the VA 
Medical Center in 1995, was not able to function normally, 
for definite periods of time, until she began pharmacological 
therapy several years prior to the date of the letter, was 
being treated for major depression with Paxil, had 
experienced a stabilization of symptoms as a result of the 
drug, and would probably need to take this drug or another 
antidepressant for the rest of her life.   

Since 2000, the veteran has received additional VA outpatient 
treatment and has undergone a VA mental disorders 
examination.  During outpatient visits in 2000 and 2001, the 
veteran reported no complaints regarding her mental health 
and medication, a good appetite, and no sleeping 
difficulties.  She indicated that she was doing well with her 
anxiety and depression and knew when she missed medications 
because she became moody.  Examiners noted that the veteran 
was hyper talkative with some pressure of speech, and had a 
full affect, a slightly expansive mood or a euthymic mood.

In February 2002, the veteran underwent a VA mental disorders 
examination.  On that date, the veteran reported that she had 
been on Paxil since 1997, that the drug was helping, and that 
she saw a VA psychiatrist occasionally for medication checks.  
She described severe episodes of depression and suicide 
attempts prior to being placed on medication and then 
indicated that, since she had been on Paxil, she had not 
experienced any such episode.  Instead, she reported brief 
periods of feeling high, energetic and talkative and having 
difficulty sleeping.  These periods allegedly did not last 
and ended once the veteran engaged in work activities.  
The veteran reported that she was still working full time as 
a nurse's assistant, enjoyed the elderly people for whom she 
worked and liked her job.  The examiner noted that the 
veteran was soft spoken and slow in answering, alert, 
casually dressed, oriented times 3, and a fair historian with 
fair memory and judgment.  The examiner noted that the 
veteran had a mood of five to six on a scale of one to ten 
and a congruent and appropriate affect.  The veteran denied 
hallucinations, delusions, and suicidal and homicidal 
ideation, and voiced motivation for treatment.  The examiner 
diagnosed major depression, recurrent, with severe episodes, 
and assigned GAF scores of 60-65.  The examiner noted that 
the veteran suffered significant problems with her depression 
and that these symptoms interfered with her life when she was 
in the military and working for VA in the early 1990s to 
1995.  The examiner commented that the veteran did not have 
mania and was on treatment for depression, which was already 
assigned a 30 percent evaluation.

Records from a VA Medical Center dated in 2004 confirm that 
the veteran is still on antidepressants for her psychiatric 
disability.  According to the veteran's hearing testimony, 
elicited in September 2003, the veteran was terminated from 
her job in May 2002, due to a tendency to fall asleep.  The 
veteran indicated that, at the time, she was on medication, 
including for allergies, and this medication caused 
drowsiness.  From 2002 to March 2003, she participated in job 
training, and in September 2003, she again began working part 
time as a nursing assistant.  The veteran indicated that she 
worked long hours in this position, but that her psychiatric 
disability was not causing any problems with work.

The above evidence of record establishes that, since the 
veteran filed her claim for an increased evaluation for major 
depression, her disability has remained stable due to 
antidepressant medication.  Assuming the truth of the 
veteran's hearing testimony and considering that in 
conjunction with the medical evidence of record, at worst, 
the veteran's psychiatric disability manifests as mood 
disturbances and memory and concentration difficulties.  
However, since the veteran filed her claim, this disability 
has not affected her ability to function occupationally and 
socially.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2004), GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

These definitions confirm that, prior to 1997, when the 
veteran was placed on medication, her psychiatric disability 
was severe, interfering with her ability to perform her job 
duties and causing social impairment.  By her own admission, 
however, since 1997, the veteran has been doing well on 
medication, working, and actively participating in her 
community.  

Although the veteran lost her job in May 2002, prior to that 
time, she reported liking her job and the elderly people for 
whom she worked.  She also reported that she lost her job 
because she often fell asleep secondary to allergy medicine, 
not because of her depression.  Thereafter, she received 
training and found other employment, with which her 
psychiatric disability reportedly does not interfere.  

This disability also does not interfere with the veteran's 
ability to function socially.  Since 1995, the veteran has 
consistently reported a support system in the community and 
in her family.  She has also reported that she enjoys social 
interaction, gets along well with others, is active in the 
church, has friends, sees plays and movies, attends ladies' 
functions, Bible studies and dinners, and welcomes new 
families to her church.  

If the Board were to rely primarily on the outpatient 
treatment records in the claims file and the veteran's 
written statements and testimony, it would conclude that the 
veteran's psychiatric disability is, at most, mildly 
disabling, causing little, if any, impairment in occupational 
and social functioning.  However, the Board must consider all 
of the evidence of record, including the GAF scores of 60 and 
65 the VA examiner assigned the veteran in February 2002.  
Doing so indicates that, since the veteran filed her claim 
for an increased evaluation, her psychiatric symptoms have 
been, at worst, no more than moderately disabling.  In either 
case, a psychiatric disability of this level of severity does 
not more nearly approximate the criteria for an evaluation in 
excess of 30 percent under DC 9434.  Although the veteran has 
reported, or medical professionals have noted, disturbances 
in mood, and memory, judgment and concentration difficulties, 
neither the veteran, nor a medical professional, has 
indicated that these symptoms impair the veteran 
occupationally or socially.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  As previously noted, the evidence does not 
establish that this disability causes marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In light of this fact, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should her 
disability picture change.  See 38 C.F.R. § 4.1 (2004).  At 
present, however, a 30 percent evaluation is the most 
appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an evaluation in excess of 30 percent for major 
depression have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation, that claim must be denied.


ORDER

An evaluation in excess of 30 percent for major depression is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


